UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7343



WILLIAM T. ROBINSON,

                                            Plaintiff - Appellant,

          versus


JAMES C. CACHERIS,

                                             Defendant - Appellee.


                             No. 03-7412



WILLIAM T. ROBINSON,

                                            Plaintiff - Appellant,

          versus


JAMES C. CACHERIS,

                                             Defendant - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-957-AM)


Submitted:   June 23, 2004                 Decided:   July 23, 2004


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William T. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              In these consolidated appeals, William T. Robinson, a

state prisoner, seeks to appeal the district court’s order denying

his motion to reconsider the denial of his 28 U.S.C. § 2254               (2000)

petition as untimely.        An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability is required to appeal the

district court’s order denying Robinson’s post-judgment motion.

See Reid v. Angelone, ___ F.3d ___, 2004 WL 1119646 (4th Cir. May

19, 2004) (No. 03-6146).       A certificate of appealability will not

issue     absent   “a    substantial    showing     of     the   denial    of     a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Robinson has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions    are    adequately    presented     in    the




                                      - 3 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 4 -